Citation Nr: 1014003	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for rheumatic heart disease 
claimed as due to tonsil disorder in service.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and private physician


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 
1946.  

This case first came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 RO rating decision.  

During the course of his appeal, the Veteran was afforded a 
Decision Review Officer (DRO) hearing in December 2007.  

Additionally, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge in June 
2009.  

This matter was most recently before the Board in July 2009, 
when the case was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  

The purpose of the remand was to undertake additional 
procedural and evidentiary development, to include obtaining 
outstanding Social Security Administration (SSA) records.  

In light of the hearing testimony, the Board had 
recharacterized the issue on appeal as reported on the 
preceding page.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The Veteran is shown to have had "hyper tonsils" at the 
time of his discharge from service.  

3.  The Veteran has presented credible assertions suggesting 
that he experienced an episode of rheumatic fever during 
service.  

4.  The findings of aortic and mitral value stenosis 
attributed rheumatic heart disease at the time of a VA 
examination in 1964 are shown as likely as not due to an 
episode of unrecognized and untreated rheumatic fever during 
service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by rheumatic heart disease is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in September 2006, January 
2007, November 2007, June 2009, and August 2009, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  

Additionally, these letters specifically informed the Veteran 
as to disability ratings and effective dates.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA and private treatment 
records, and VA examination reports.  

Also of record and considered in connection with the appeal 
is the Veteran's and his private physician's testimony at the 
DRO and videoconference hearings along with written 
statements submitted by the Veteran and his representative, 
on his behalf.  

Notably, as per the instructions in the Board's July 2009 
remand, the RO attempted to obtain SSA disability records in 
August 2009.  August 2009 and January 2010 response letters 
from the SSA indicate that the Veteran's folder has been 
destroyed.  

The Board further notes that in a statement received in March 
2010, a private physician questioned the legitimacy of the 
Veteran's service records because they were allegedly 
initially missing due to a fire.  

Additionally, the Veteran has referenced various missing 
service treatment records, dated from 1944 to 1945, which 
purportedly show continued treatment for a tonsil disorder.  
However, the Board can find no evidence that the Veteran's 
service records are not present in the claims file in their 
entirety, and the Veteran has failed to submit additional 
proof of any missing records beyond his own assertions.  

Further, a March 2005 letter from the National Personnel 
Records Center (NPRC) confirms that a request for medical 
records has been fulfilled.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any defect in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Legal Criteria

Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)); Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

Effective on October 10, 2006, 38 C.F.R. § 3.310 was amended 
to implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  

The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that his rheumatic heart disease is the 
result of untreated rheumatic fever and tonsil infection that 
had its onset in service.  Specifically, he asserts that he 
was examined at the Brooklyn Navy Yard in 1944 where it was 
recommended that he have his tonsils removed, but never 
underwent the procedure and developed "hyper tonsils."  

This claim is supported by oral testimony provided by the 
Veteran and his private physician and in his December 2007 
DRO hearing and his June 2009 videoconference hearing, along 
with a lay statement from a former service member, and 
various news articles and Internet research, which 
corroborate his reported symptomatology.  

The Board has carefully reviewed the evidence of record.  
First, the service entrance examination in March 1944 was 
negative for pertinent abnormality.  

Notably, a May 1946 report of physical examination prepared 
at the time of discharge from service shows a finding of 
"hyper tonsils."  No history or other abnormal findings 
were identified.  

In this regard, a January 1995 private treatment record 
reported a past medical history of a childhood remarkable for 
persistent problems with tonsillitis and an eventual 
tonsillectomy.  A May 2005 VA neurology consult also 
indicates a history of enlarged tonsils in service and a 
tonsillectomy in 1962.  

The December 2007 and June 2009 hearing testimony, along with 
various statements from the Veteran's private physician, 
reported that streptococcus pharyngitis increases the risk of 
contracting acute rheumatic fever and that "hyper tonsils" 
was a condition caused by streptococcus infections.  

The physician opined that, during service, the Veteran 
experienced an untreated streptococcus infection and acute 
rheumatic fever that led to the development of rheumatic 
heart disease.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

An October 1964 VA examination report notes that the Veteran 
had history of having his tonsils removed in April 1964.  A 
reported history of treatment for rheumatic heart disease 
since March or April 1964, as well as for a thyroid 
condition, for which he has taken radioactive iodine was 
recorded.  The diagnoses reported at that time included that 
of rheumatic heart disease with mitral insufficiency and 
stenosis and aortic stenosis, cardiac arrhythmia, 
fibrillation and x-ray evidence of cardiac enlargement and 
EKG evidence of auricular flutter suggestive of an old 
diaphragmatic myocardial infarction.  

At a March 1967 VA examination, a chest x-ray study showed a 
heart of average size, with minimal dilation in the aorta and 
clear lung fields.  Additionally, a March 1967 
electrocardiographic record shows findings suggestive of 
right ventricular hypertrophy and posterior ischemia.  

The examiner diagnosed rheumatic heart disease with 
insufficiency of mitral valve, and opined that the heart 
disease might be due to thyrotoxicosis in 1964 instead of 
rheumatic fever of which there was no history to support it.  

At the time of a July 2008 examination, a VA examiner, upon 
review of the entire claims file, noted a history of chronic 
tonsil infection in childhood with a tonsillectomy, and that 
the Veteran was diagnosed with hyperthyroidism in the past 
for which he was treated with iodine 131.  

The examiner found that there was no evidence that rheumatic 
fever existed or that the tonsillectomy or tonsils with 
repeated infection occurred during military service or within 
one year of discharge from service.  Moreover, no symptoms 
related to a heart condition were identified during the 
period of service and immediately thereafter.  

The examiner went on to explain that there was no evidence of 
a definite diagnosis of rheumatic heart disease or rheumatic 
fever or documentation showing a relationship to military 
service.  

The examiner opined that it was unlikely that the Veteran's 
rheumatic heart disease developed as a result of or was 
aggravated by military service and noted that there was no 
relationship between any infected tonsils or tonsillectomy 
documented as occurring in military service that caused the 
development of rheumatic heart disease.  

Here, in reviewing the entire record, the Board finds that 
the evidence to be in relative equipoise in showing that the 
claimed rheumatic heart disease was due to an episode of 
rheumatic fever that as likely as not was manifested during 
service as a streptococcus infection with enlargement of the 
tonsils.  

The Veteran's credible assertions of having had infected 
tonsils in service, along with the finding of "hyper 
tonsils" that originated in service, lend significant 
support to the private physician's opinion and provide a 
plausible basis for finding that he experienced an untreated 
episode of rheumatic fever during service.  

In addition, the findings of aortic and mitral value stenosis 
noted on examination in 1964 are consistent with a history of 
remote, unrecognized rheumatic fever that happened coincident 
with time the Veteran was in military service.  

Absent a clear showing of rheumatic fever prior to service, 
the conditions of his service suggest that the events in 
service as described in connection with the Veteran's claim 
were attribute to an episode of rheumatic fever.  

By extending the benefit of the doubt to the Veteran, service 
connection for rheumatic heart disease is warranted.  


ORDER

Service connection for rheumatic heart disease is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


